Citation Nr: 1736916	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Lyme disease. 

2.  Entitlement to a higher disability rating for low back intervertebral disc syndrome (IVDS), to include the propriety of reducing the disability rating from 30 percent to 20 percent, effective December 1, 2012, on the basis of clear and unmistakable error (CUE) in the June 2007 rating decision that assigned the 30 percent disability rating. 

3.  Entitlement to a higher disability rating for Bell's palsy, current rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Graham N. Wright, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2002, September 2004 to June 2005, and from August 2005 to November 2006, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In February 2017, the Board remanded the claims on appeal in order to afford the Veteran a requested Board hearing.

The Veteran testified at a hearing before the undersigned in June 2017.  A hearing transcript is of record.

The issues of entitlement to a higher disability rating for low back IVDS, to include the propriety of reducing the disability rating from 30 percent to 20 percent, and of entitlement to a higher disability rating for Bell's palsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's Lyme disease had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for Lyme disease have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The record shows that the Veteran has current Lyme disease.  January 2008 private laboratory testing results revealed positive findings for the presence of Lyme disease.  A September 2011 VA examination report described the Veteran's continuing Lyme disease manifestations.

While the Veteran's service treatment records (STRs) do not confirm that the Veteran was diagnosed with Lyme disease during service, the records shows that he began having manifestations consistent with Lyme disease during his third period of service.  Specifically, he testified during his Board hearing that he began having pain behind his ear, he began having trouble closing his left eye, and he developed skin rashes and back and knee pain.  His STRs also show that he was noted to have a slight droop on the left side of his face with smiling during an August 2005 clinical consultation.  The assessment was Bell's palsy.  Ongoing clinical reports note the Veteran's continuing left side facial paralysis.  An August 2005 clinical report also noted the Veteran's complaint of pain behind the left ear.  The report also noted that he had a balance disturbance.  The impression was left mastoidalgia.  

Private treatment records associated with the file indicate that since the Veteran's confirmed post-service diagnosis of Lyme disease, he received courses of antibiotic which initially helped to abate his symptoms.  The evidence shows, however, that his symptoms continued to reappear.  

In the September 2011 VA examination report, the VA examiner noted that the Veteran had an extensive history of Lyme disease with unsuccessful treatment.  The examiner expressed his belief that the Veteran's initial neurological attack during service and recurring attacks represented cranial neuropathies caused by Lyme disease.  The examiner opined that since the Veteran's first attack was during his military service, that it was more likely than not that the Lyme disease was incurred during service.  

Based on the September 2011 VA examiner's fully informed, fully articulated, and well-reasoned opinion that the Veteran's Lyme disease was more likely than not incurred during service, the Board finds that all elements for service connection for Lyme disease have been met.  Resolving reasonable doubt in the Veteran's favor, the elements for service connection for Lyme disease are all demonstrated and service connection is warranted.  38 U.S.C.A. § 5107(b).

In light of the favorable decision to grant the claim of entitlement to service connection for Lyme disease, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.
ORDER

Entitlement to service connection for Lyme disease is granted.


REMAND

The Board notes that the AOJ reduced the Veteran's disability rating for service-connected IVDS from 30 percent to 20 percent, effective December 1, 2012.  The reduction was made following the Veteran's claim for a higher disability rating for the service-connected low back IVDS filed in June 2011.  The AOJ has developed the claim to determine whether a higher rating was indeed warranted for the IVDS.  Based on the results of a June 2011 VA examination, the AOJ affirmed in a January 2013 statement of the case that a disability rating higher than 20 percent was not warranted for the IVDS.  

As the issue of entitlement to a higher disability rating for IVDS is before the Board, the Board must ensure that all proper development has been completed to rate the disability.  Notably, however, the June 2011 VA examination report is inadequate for rating the Veteran's IVDS.  In this regard, findings of additional limitation of thoracolumbar spine function, to include limitation of motion, weakened movement, excess fatigability, incoordination, or pain due to flare-ups, or after repeated use over a period of time are required by regulations as interpreted by the United States Court of Appeals for Veterans Claims (Court), and were not included in the examination report.  Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016).  

Additionally, a recent Court decision provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The June 2011 VA examination report did not provide such range of motion testing results.

Furthermore, to the extent that the purported basis of the Veteran's original IVDS rating was based on incapacitating episodes of IVDS, current findings with respect to such incapacitating episodes are also required.  These findings were not included in the June 2011 VA examination report. 

The Board will defer a determination on whether the reduction of the disability rating for the Veteran's IVDS was proper until proper development has been completed for the increased rating portion of the claim.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA treatment records dated since May 2012 have not been associated with the claims file.  Any records dated since that time should be obtained on remand.  See 38 C.F.R. § 3.159(c) (2016).
 
Following issuance of the November 2011 rating decision that denied entitlement to a disability rating higher than 10 percent for Bell's palsy, the Veteran submitted timely notice of disagreement with respect to that issue in August 2012.  Before the Board can consider that claim on appeal, however, it is required to remand it for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these claims are REMANDED for the following action:

1.  Obtain VA treatment records relevant to the Veteran's increased rating claim for IVDS, dated since May 2012, from indicated facilities.

2.  Then, schedule the Veteran for a new VA spine examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

A)  The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  The examiner should determine the extent the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should be made in terms of the degree of additional range-of-motion loss.  

In reporting these findings, the examiner must also take into consideration any reports by the Veteran of weakened movement, excess fatigability, incoordination, or pain due to flare-ups or repeated use over a period of time, as well as his reports of any additional range-of-motion loss resulting from functional impairment due to such flare-ups or repeated use over a period of time.

These determinations are required by VA regulations as interpreted by courts.  

C)  To the extent possible, report the lengths of periods of required bed rest prescribed by a physician with treatment by a physician for IVDS in one year increments since June 2010.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  

3.  Issue a statement of the case with respect to the issue of entitlement to a disability rating higher than 10 percent for Bell's palsy.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


